DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicant’s amendments/remarks received 10/27/2020 and 12/21/2020 are acknowledged.  No claims are amended; claims 7-10, 13-25 and 34-42 are canceled; claims 51-53 are new; claims 1-6, 11-12, 26-33 and 43-53 are pending; claims 6 and 11-12 are withdrawn; claims 1-5, 26-33 and 43-53 have been examined on the merits.

Power of Attorney
It is noted that there is no attorney of record with power of attorney for this application.  It is strongly encouraged that Applicant has an attorney of record to facilitate prosecution of the application.

Information Disclosure Statement
The information disclosure statements submitted on 8/26/2020 and 12/21/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-5, 26-33 and 43-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating incomplete engraftment of a hematopoietic stem cell transplant in an adult human patient when at least 150 million placental ASCs comprising predominantly fetal cells are administered as shown by Applicant in Exhibit 1, does not reasonably provide enablement for treating incomplete engraftment of a hematopoietic stem cell transplant (HCT) in an adult human patient by administration of 10 million to 500 million ASCs wherein the ASCs can be adipose-derived ASCs from any adipose tissue or placental ASCs with any proportion of fetal and maternal cells.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the prima facie case.
The claims are drawn to treating incomplete engraftment of a hematopoietic stem cell transplant (HCT) in an adult human patient by administering a composition comprising 1 x 107 to 5 x 108 adherent stromal cells (ASCs) wherein the ASCs can be adipose-derived ASCs from any adipose tissue or can be placentally-derived comprising any amount (0% to 100%) of fetal placental cells or maternal placental cells; hence, the breadth of the claims encompass administering a range of potential ASC cells including adipose ASCs or placental ASCs which can have any amount of fetal or maternal cells from 100% maternal placental ASCs to 100% fetal placental ASCs.  Treating incomplete engraftment of an HCT in an adult human patient by administering a composition comprising a greater number of ASCs (6 x 108) is known in the art (Or et al., 2012, NPL cite 7, IDS, 3/23/2018) and the fact that administration of placental ASCs with a high proportion of fetal cells is much more effective at hematopoietic system recovery in subjects with damaged hematopoietic systems than placental compositions comprising mainly maternal cells is known in the art (Gaberman et al., 2013, NPL cite 2, IDS, 3/23/2018).  Hence, the nature of the invention, the state of the prior art, the level of one of ordinary skill and the level of predictability in the art would suggest that treatment of incomplete engraftment of a hematopoietic stem cell transplant (HCT) in an adult human patient would require more than the claimed amount of cells when the cells are maternal placental ASCs or placental ASC compositions which do not contain a high 
 The original disclosure does not provide any data or working examples treating incomplete engraftment of a hematopoietic stem cell transplant in a human subject other than hypothetical (i.e. prophetic) Example 8 on p. 58 of the original disclosure.  The regeneration of the hematopoietic system in mice is examined in Examples 2-5 using placental ASC compositions which were predominantly fetal cells (p. 54, ¶1, 3; p. 55, ¶1; p. 56, ¶1, 4) wherein either 2 x 106 cells/mouse (Examples 2 and 3) or 1 x 106 cells/mouse (Examples 4 and 5) were administered in each of two injections which corresponds to administering 1 x 1010 cells (2 x 106 cells/mouse x (mouse/30 g (nominal weight of adult mouse)) x (1000 g/kg) x 2 injections x 75 kg (nominal adult human weight) = 1 x 1010 cells) or 5 x 109 cells (1 x 106 cells/mouse x (mouse/30 g (nominal weight of adult mouse)) x (1000 g/kg) x 2 injections x 75 kg (nominal adult human weight) = 5 x 109 cells) to adult humans, respectively.  Hence, the dosages of cells administered in Examples 2-5 correspond to administering 5 x 109 or 1 x 1010 cells to an adult human subject wherein the compositions comprise mainly fetal placental ASCs.  These dosages are 10 or 20 times higher than the highest dose recited in independent claim 1 (5 x 108 cells); hence, the original disclosure does not provide any working examples of the claimed method or even any working examples of an animal model of the claimed invention because the amount of cells administered in the examples are an 
Hence, practicing the claimed method with less than 150 million ASCs, or with adipose-derived ASCs or with placental ASCs comprising mainly maternal cells would require undue experimentation if the methods would treat incomplete engraftment at all; therefore, independent claim 1 is rejected for not being enabled commensurate in scope with the claim.  Dependent claims 2-5, 26-33 and 43-53 do not limit the scope of the claims commensurate with the enablement of the disclosure; hence, claims 2-5, 26-33 and 43-53 are also rejected for not being enabled commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 51 depends from claim 1.  Claim 1 recites administration of about 10 million to about 500 million total ASCs in two or more injections.  Claim 51 recites the administration of about 10 million to about 400 million cells in each of two injections which encompasses administration of 800 million ASCs (i.e. 400 million cells per each of two injections); hence, claim 51 does not include all the limitations of the claim from which it depends because claim 51 encompasses administering more cells than the amounts delimited in claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 43 and 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al., US 2008/0032401 (cite A, attached PTO-892; herein “Edinger”) in view of Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”).
Edinger teaches using placental stem cells for transplanting (Abst.) wherein the cells are adherent stromal cells because they adhere to a substrate [0034] and stem cells are stromal cells, as distinguished from parenchymal cells which perform the functions of the organ, wherein the cells express mesenchymal markers ([0034], [0061], [0179]) further identifying the cells as stromal cells.  Edinger teaches that the placental ASCs can express CD73, CD90, CD29 and CD105 ([0007-18], [0025-30], [0034], [0036], [0046-51], [0061-82], [0087], [0153], [0159], [0177], [0179], [0248], [287], [0309], [0311], [0313], [0315], [0317], [0319], [0332-5], [0414], [0416], claims 1, 31, 34, 43-44, Figs. 4-9) and are negative for CD80 [0333] and CD34 ([0007-18], [0025-30], [0042], [0044-5], [0061-83], [0087], [0153], [0287], [0294], [0305], [0307-9], [0333-5], [0414], +, HLA-G+ stem cells (i.e. fetal cells [0064]) and teaches that their placental ASC compositions can be at least 99% fetal cells ([0093-4], claim 57) or almost exclusively fetal cells [0136].
Edinger teaches transplanting the adherent stromal cells (ASCs) from placenta in combination with hematopoietic stem cells (HSCs) ([0184], [0226], [0232]) for treating individuals who have suffered a partial or total loss of hematopoietic stem cells by reconstituting the hematopoietic system wherein the administered placental ASCs can comprise 1x107, 5x107 or 1x108 placental ASCs [0226]. 
Edinger teaches treating individuals who have suffered a partial or total loss of hematopoietic stem cells by reconstituting the hematopoietic system by transplanting the adherent stromal cells (ASCs) from placenta in combination with hematopoietic stem cells (HSCs) and individuals who have had an incomplete engraftment of hematopoietic stem cell transplant would clearly be individuals who have suffered a partial or total loss of hematopoietic stem cells but Edinger doesn’t specifically recite that the individuals receiving their treatment have had an incomplete engraftment of a 
Or teaches that hematopoietic dysfunction following autologous or allogeneic stem cell transplantations, i.e. incomplete engraftment of a hematopoietic stem cell (HSC) transplant in a subject in need thereof, is a common problem (Abstract, ¶1).  Or teaches treating the incomplete engraftment of the HSC transplant in the subject by administering to said subject a pharmaceutical composition comprising adherent placental stromal cells (Abstract, ¶2-4).  Or teaches that the administration of the placental adherent stromal cells was by two intra-muscular injections one week apart wherein the total amount of cells administered to adult human patients was 600 million cells (600 x 106 cells) (Abstract, ¶3-4).  Or teaches that the incomplete engraftment was treated by the administration of the placental adherent stromal cells (Abstract, ¶4).
Hence, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious to apply the method of Edinger drawn to treating individuals who have suffered a partial or total loss of hematopoietic stem cells by reconstituting the hematopoietic system by transplanting the adherent stromal cells (ASCs) from placenta in combination with hematopoietic stem cells (HSCs) to adult patients suffering from an incomplete engraftment of a hematopoietic stem cell 7, 5x107 or 1x108 placental ASCs comprising 99% fetal cells administered by two intramuscular injections thereby treating the incomplete hematopoietic stem cell engraftment in view of the disclosures of Edinger and Or; therefore, claims 1, 4-5, 43 and 45-53 are prima facie obvious.
Regarding claims 2-3, Edinger discloses that hematopoietic stem cell transplant (HCT) therapy is typically done with cord blood [0004] or bone marrow [0226] hematopoietic stem cells.  Hence, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious that the failed hematopoietic transplants in the patients treated by the method made obvious by Edinger in view of Or could be a cord blood transplant or a transplant derived from bone marrow; therefore, claims 2-3 are prima facie obvious.
Regarding claims 4-5, Or teaches that the hematopoietic stem cell transplants which failed to engraft were either allogeneic (Abstract, ¶3) or autologous transplants (Ibid.); hence, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious to apply the method made obvious by Edinger in view of Or for treating adult patients with incomplete engraftment of a 
Regarding claims 43, 45-47 and 52-53, Edinger teaches that the therapeutic ASCs are placental, can comprise at least 99% fetal cells, express CD73, CD90, CD29 and CD105 and do not express CD80 or CD34; hence, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Edinger in view of Or wherein the adherent stromal cells are placental, can comprise at least 99% fetal cells, express CD73, CD90, CD29 and CD105 and do not express CD80 or CD34; therefore, claims 43, 45-47 and 52-53 are prima facie obvious.
Regarding claim 48, a person of ordinary skill in the art at the time of the effective filing date of the claimed invention would have found it obvious for the adherent stromal cells to be administered to the subject at least 3 months after the transplant was administered to the subject because the third patient treated in Or was administered the placental adherent stromal cells 144 days (greater than 3 months) after the transplant was administered to the subject (Abstract, ¶3-4); therefore, claim 48 is prima facie obvious.
Regarding claim 49, Edinger teaches that the placental ASCs are transplanted with hematopoietic stem cells to reconstitute the patient’s hematopoietic system; therefore, claim 49 is prima facie obvious.
Regarding claims 50-51, the method made obvious by Edinger in view of Or comprises administering 1x107 (10 million), 5x107 (50 million) or 1x108 (100 million) prima facie obvious.

Claims 1, 4-5, 26-27, 29, 43, 45-46, 48 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”) in view of Gaberman et al., 2013 (NPL cite 2, IDS, 3/23/2018; herein “Gaberman”).
Or teaches that hematopoietic dysfunction following autologous or allogeneic stem cell transplantations, i.e. incomplete engraftment of a hematopoietic stem cell (HSC) transplant in a subject in need thereof, is a common problem (Abstract, ¶1).  Or teaches treating the incomplete engraftment of the HSC transplant in the subject by administering to said subject a pharmaceutical composition comprising adherent placental stromal cells (placental ASCs called PLX cells in Or) (Abstract, ¶2-4).  Or teaches that the HSC transplant can be an autologous transplant (Abstract, ¶3) or an allogeneic transplant (Abstract, ¶3).  Or teaches that the PLX cells (placental ASCs) are incubated in a 3D culture apparatus wherein the 3D culture apparatus is a bioreactor (Abstract, ¶2) wherein the cells must necessarily be harvested by removal from the 3D culture apparatus before administration to the subject.  Or teaches that the administration of the PLX cells (placental ASCs) was by two intra-muscular injections one week apart wherein the total amount of cells administered to adult human patients was 600 million cells (600 x 106 cells) (Abst., ¶3-4).  Or teaches that the incomplete engraftment was treated by the administration of the PLX cells (placental ASCs) (Abstract, ¶4).

Gaberman also teaches rescuing damaged hematopoietic systems in subjects by the administration of placental adherent stromal cells (“PLX” cells, Abst.) and demonstrates that intra-muscular injections of a new PLX composition disclosed in Gaberman called PLX-RAD cells (placental adherent stromal cells with a higher content of fetal placental cells than previously published PLX compositions (p. 2, right col., ¶1-3)) were more effective at restoring the hematopoietic system than the previously reported PLX composition (Abst.).  Specifically, Gaberman shows that administration of 2 million maternal PLX cells (previously reported composition of placental adherent stromal cells called PLX) gave 27 – 68% survival whereas administration of 2 million PLX-RAD cells (novel PLX composition disclosed in Gaberman comprising a high proportion of fetal placental adherent stromal cells mixed with maternal placental adherent stromal cells) gave ~98% survival (Abstract; p. 2, “PLX-Mat and PLX-RAD Source and Preparation”).
Gaberman teaches that subjects treated with PLX-RAD cells had significantly higher recovery of red blood cell (RBC), white blood cell (WBC) and platelet counts and by day 30 the subject’s hematopoietic systems were almost fully recovered regarding RBC and platelet counts when treated with PLX-RAD (p. 7, ¶1, Fig. 4) whereas surviving subjects treated with the prior PLX composition were only non-significantly st full ¶).  Gaberman teaches that the PLX-RAD cells (novel placental stromal cell composition disclosed by Gaberman with a higher fetal content than previously published PLX composition) rapidly elevated bone marrow cellularity and the 3 peripheral blood cell lineages (p. 10, ¶1-3), concluding that the combination of enhanced proliferation rate of the nucleated bone marrow cells (Fig. 7A) and the elevated fraction of the progenitors in this population (Fig. 7B) allows the expedited release of much higher number of functional blood cell lineages (Fig. 4) to the circulation in the subjects treated with PLX-RAD than that seen with the administration of the previously published PLX composition or vehicle alone, i.e. that hematopoietic reconstitution of the functional blood lineages  (p. 11, ¶1; Fig. 2D).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute Gaberman’s PLX-RAD composition of placental ASCs enhanced in fetal cells for the PLX cells administered in Or because Gaberman demonstrates that their novel fetal-enhanced placental ASC composition (PLX-RAD) was significantly better than the previously published PLX composition.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Gaberman’s novel preparation of placental adherent stromal cells comprising a high proportion of fetal cells (PLX-RAD) would be more potent than the PLX cells used by Or by at least a third or even greater because Gaberman not only shows that the PLX-RAD cells enhance survival by a third (i.e. 98% as compared to 27 – 68% survival) but also shows that PLX-RAD enhance the recovery of nucleated bone marrow cells 2-fold greater than the previously published 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use instead the placental adherent stromal cells comprising a high proportion of fetal cells mixed with maternal cells taught by Gaberman (PLX-RAD cells) in the method of Or wherein ~ 400 million PLX-RAD cells are administered to the adult human subjects in two injections (i.e. ~200 million cells each) thereby treating the incomplete engraftment with a reasonable expectation of success; therefore, claims 1, 4-5, 43 and 50-51 are prima facie obvious.
Regarding claims 26-27 and 29, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Or in view of Gaberman wherein the adherent stromal cells have been incubated in a 3D culture apparatus wherein said 3D culture apparatus prima facie obvious.
Regarding claims 45-46, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Or in view of Gaberman wherein the adherent stromal cells express a marker selected from the group consisting of CD73, CD90, CD29 and CD105 and do not express a marker selected from the group consisting of CD3, CD4, CD80, CD11b, CD14, CD19, and CD34 because Gaberman teaches that the PLX-RAD cells express CD90, CD105, CD73 and CD29 and do not express CD45, CD19, CD14 or CD31 (p. 4, “PLX-RAD Cells: Phenotypic Markers and Specific Secretion Profile”, ¶1); therefore, claims 45-46 are prima facie obvious.
Regarding claim 48, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adherent stromal cells to be administered to the subject at least 3 months after the transplant was administered to the subject because the third patient treated in Or was administered the placental adherent stromal cells 144 days (greater than 3 months) after the transplant was administered to the subject (Abst., ¶3-4); therefore, claim 48 is prima facie obvious.


Claims 1, 4-5, 26-27, 29, 43, 47-48 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”) in view of Gaberman et al., 2013 (NPL cite 2, IDS, 3/23/2018; herein “Gaberman”) as evidenced by Siegel-Itzkovich, 2014 (cite U, PTO-892, 5/27/2020; herein “Siegel-Itzkovich”).
The discussion of Or and Gaberman regarding claims 1, 4-5, 26-27, 29, 43, 45-46, 48 and 50-51 set forth in the rejection above is incorporated herein.
Regarding claim 47, it would appear that adherent stromal cells taught by Gaberman are predominantly fetal cells because Gaberman teaches that their composition of placental adherent stromal cells (called PLX-RAD) comprises a high proportion of fetal cells mixed with maternal cells.  This is verified by Siegel-Itzkovich who teaches that the PLX-RAD composition of placental adherent stromal cells is made mostly from fetal cells (p. 5 of pdf, full ¶8).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adherent stromal cells administered to treat incomplete engraftment to be predominantly fetal cells because the composition of placental adherent stromal cells taught by Gaberman is predominantly fetal cells as evidenced by Siegel-Itzkovich; therefore, claim 47 is prima facie obvious.

Claims 1-5, 26-33, 43-53 are rejected under 35 U.S.C. 103 as being unpatentable over Or et al., 2012 (NPL cite 7, IDS, 3/23/2018; herein “Or”) in view of Gaberman et al., 2013 (NPL cite 2, IDS, 3/23/2018; herein “Gaberman”) and Aberman et al., WO 2012/127320 (foreign patent document cite 1, IDS, 3/23/2018; herein “Aberman”).
The discussion of Or and Gaberman regarding claims 1, 4-5, 26-27, 29, 43, 45-46, 48 and 50-51 set forth in the rejection above is incorporated herein.
Or doesn’t disclose the source of the transplanted HSCs with which the subjects were previously incompletely engrafted; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the engraftment was a transplantation of HSCs from cord blood or bone marrow based on the teachings of Aberman.
Aberman teaches that the HSCs to be transplanted for hematopoietic engraftment can be from cord blood or bone marrow [0216-7].  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice Or’s method for treating incomplete engraftment wherein the HSC are derived from blood or bone marrow and wherein the transplant can be a cord blood transplant because Aberman teaches that the HSCs to be transplanted for hematopoietic engraftment can be from cord blood or bone marrow; therefore, claims 2-3 are prima facie obvious.
Or and Gaberman both teach that the placentally derived adherent stromal cells to be administered were cultured in a 3D culture apparatus which comprises a bioreactor (Or, Abst., ¶2; Gaberman, p. 2, right col., ¶1).  Or is silent on whether the adherent stromal cells (ASCs) had been incubated in a 2D adherent-cell culture apparatus, prior to said incubation in a 3D culture apparatus or whether the 3D culture apparatus comprises a synthetic adherent material while Gaberman teaches that the 
Aberman teaches that higher engraftment efficiencies of HSC transplants are achieved by administration of mesenchymal stem cells (MSCs) [006], teaches that there remains a need for alternative therapies to treat subjects whose hematopoietic systems have been damaged [007], and teaches treating said subjects with damaged hematopoietic systems by administration of adherent stromal cells [008] without administration of HSCs to the subjects [013]; hence, Aberman, like Or, teaches treating a subject with a damaged hematopoietic system by administration of adherent stromal cells.  Like Or, Aberman teaches that the ASCs are cultured in a 3D culture apparatus [0350].  Aberman teaches that their process for producing the ASCs comprises culturing the adherent stromal cells in 2D cultures, i.e. said ASC have been incubated in a 2D adherent-cell culture apparatus, then seeding the cells onto 3D carriers, i.e. microcarriers, in a 3D bioreactor [0350], wherein the carriers can be a non-woven fabric of polyester [0349], i.e. a synthetic adherent material which is a fibrous matrix comprising polyester.  After sufficient growth of the 3D cultures, the ASCs are harvested from the 3D bioreactor by removal from the 3D culture apparatus.
prima facie obvious.
Regarding claim 44, Aberman teaches that the ASCs can originate from placental or adipose tissue [082]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Or in view of Aberman wherein the ASCs originate from adipose tissue; therefore, claim 44 is prima facie obvious.
Regarding claim 49, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Or in view of Gaberman and Aberman wherein the adherent stromal cells are administered to the subject in combination with an additional HSC transplant because Aberman teaches treating patients with damaged hematopoietic systems by first administering a therapeutically effective amount of adherent stromal cells followed by administering a second dose of a therapeutically effective amount of adherent stromal cells in combination with exogenous hematopoietic stem cells (i.e. an additional HSC transplant) [049]; therefore, claim 49 is prima facie obvious.
prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/27/2020 and 12/21/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-5, 26-33 and 43-50 under 35 U.S.C. § 103 over Or in view of Gaberman, Siegel-Itzkovich and Aberman in the last Office action, Applicant argues that Or does not disclose administering 10 million to 500 million cells to the adult subject (Remarks, 10/27/2020, p. 6-7).  This is correct, Or teaches administering 600 million cells (120% of the upper limit) to treat adult patients with incomplete engraftment of a hematopoietic stem cell transplant (HCT), but the rejection is not an anticipation rejection over Or but an obviousness rejection over Or in view of Gaberman, Siegel-Itzkovich and Aberman.

Firstly, Gaberman is clearly drawn to restoring hematopoietic system function in subjects with a damaged hematopoietic system.  Gaberman teaches that the critical life threatening complication of high dose radiation exposure is the acute hematopoietic syndrome with non-reversible destruction of the regenerative potential of the hematopoietic system (p. 2, ¶1), i.e. Gaberman is drawn to restoring hematopoietic system function in subjects with a damaged hematopoietic system; hence, Gaberman’s teachings are appropriately applied to Or’s method of restoring hematopoietic system function in subjects with a damaged hematopoietic system (i.e. due to incomplete HCT engraftment).  
Secondly, Gaberman not only shows that the subjects treated with PLX-RAD cells had a much greater survival (98%) as compared to subjects administered the previously published PLX composition (67%) or vehicle control only (27%), but also shows that the subjects administered PLX-RAD cells exhibited much greater recovery of their hematopoietic system as compared to subjects receiving the previously published PLX composition or vehicle control only.  Gaberman teaches that subjects treated with PLX-RAD cells had significantly higher recovery of red blood cells (RBCs; PLX-RAD cells enhance the recovery of RBCs by about 50% greater than the previously published st full ¶).  Gaberman teaches that the PLX-RAD cells (novel placental stromal cell composition disclosed by Gaberman with a higher fetal content than previously published PLX composition) rapidly elevated bone marrow cellularity (PLX-RAD cells enhance the recovery of nucleated bone marrow cells 2-fold greater than the previously published PLX composition; Fig. 2D) and the 3 peripheral blood cell lineages (p. 10, ¶1-3; Fig. 4), concluding that the combination of enhanced proliferation rate of the nucleated bone marrow cells (Fig. 7A) and the elevated fraction of the progenitors in this population (Fig. 7B) allows the expedited release of much higher number of functional blood cell lineages (Fig. 4) to the circulation in the subjects treated with PLX-RAD than that seen with the administration of the previously published PLX composition or vehicle alone, i.e. subjects administered PLX-RAD cells had a much greater hematopoietic reconstitution of the functional blood lineages (p. 11, ¶1; Fig. 2D).  Thus, Gaberman demonstrates that the PLX-RAD cells are much better at restoring the hematopoietic system than previously disclosed PLX cell compositions.

Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the novel PLX-RAD placental ASC compositions taught by Gaberman (published in 2013) would be more effective at restoring the hematopoietic system in subjects than the earlier PLX cell compositions taught by Or (published in 2012); hence, a correspondingly lower dosage of PLX-RAD cells could be administered to achieve the same treatment.
Applicant additionally argues that the claimed method produces surprising results (Remarks, 10/27/2020, pp. 10-11; Remarks, 12/21/2020, pp. 3-5).  Applicant alleges that the surprising result is the low dosage of cells (1 x 107 to 5 x 108 cells) required to treat incomplete hematopoietic engraftment in the claimed method.  It is noted that the prior art demonstrates treating incomplete hematopoietic recovery with the claimed method save that 6 x 108 cells (120% of upper limit) are administered.  Applicant refers to a meeting abstract (Lazarus et al., 2020, “Safety and Demonstrated Efficacy of Placenta-Derived Cell Therapy PLX-R18 in Subjects with Incomplete Hematopoietic Recovery Following Hematopoietic Cell Transplantation: A Phase I International Multi-Center Study) wherein patients were enrolled in a low-dose cohort of 1 x 106 PLX-R18 body weight, an intermediate dose cohort of 2 x 106 PLX-R18 cells/kgbody weight or a high dose cohort of 4 x 106 PLX-R18 cells/kgbody weight wherein the specified dose of cells were administered to the patients twice (¶2); hence, assuming a nominal adult human body weight of 75 kg (as Applicant does on p. 11 of the 10/27/2020 Remarks), the cohorts received 1.5 x 108 PLX-R18 cells (1 x 106 PLX-R18 cells/kgbody weight x 75 kg x 2 administrations = 1.5 x 108), 3 x 108 PLX-R18 cells (2 x 106 PLX-R18 cells/kgbody weight x 75 kg x 2 administrations = 3 x 108) or 6 x 108 PLX-R18 cells (4 x 106 PLX-R18 cells/kgbody weight x 75 kg x 2 administrations = 6 x 108) split between two intramuscular administrations one week apart.  All of the cohorts showed improved hematopoietic parameters including hemoglobin concentration, neutrophil counts and platelet counts (Figures and Table).  However, the patients receiving 6 x 108 PLX-R18 cells showed statistically significantly greater hemoglobin concentration and statistically significantly greater numbers of neutrophils and platelets which persisted at least through the 9 month follow-up point (i.e. at 270 days in the Figures).  It is of note that Applicant states in the Abstract that the cohort of 4 x 106 PLX-R18 cells/kgbody weight (i.e. patients administered 6 x 108 PLX-R18 cells) showed the greatest improvement and had received the predicted optimal dose (¶5).  The Abstract states that “An overall improvement was observed in most patients, and among the high-dose cohort clinically impressive improvements in Hb, ANC and PLT were observed.” (¶6) and states that a large phase II trial with the optimal dose (i.e. 6 x 108 PLX-R18 cells) is being considered.
It is of note that the optimal dose from the Abstract (6 x 108 PLX-R18 cells) is the same amount of cells administered in Or and is greater than the amount of cells claimed 8 cells) and the lowest dose (1.5 x 107 PLX-R18 cells), which was significantly worse than the optimal dose of 6 x 108 PLX-R18 cells for all parameters investigated in Exhibit 1, is over 15 times greater than the lowest dose of cells recited in independent claim 1 (lowest dose is 1 x 107 cells).
PLX-R18 cells, which were administered to the patients in the submitted Abstract identified as Exhibit 1, comprise a majority of fetal (as opposed to maternal) placental adherent cells as disclosed by Sher et al., 2018 (cite U, attached PTO-892; herein “Sher”).  Sher discloses that PLX-R18 cells (placental ASCs administered in Exhibit 1) mainly comprise fetal cells (Abst.), that PLX-R18 cells originate from fetal cells within term placenta, and that PLX-R18 cells differ from the previously published PLX composition PLX-PAD which are mainly maternal in origin (p. 141, ¶3).  Sher teaches that the maternal composition, PLX-PAD, was less effective decreasing hematopoietic subsyndrome-acute radiation syndrome (H-ARS) lethality and less effective improving complete blood count recovery (i.e. hematopoietic reconstitution) than the fetal composition PLX-R18 (p. 144, ¶2).  Sher discloses that PLX-RAD (the PLX placental ASC composition with a high proportion of fetal cells administered in Gaberman) was the prototype for PLX-R18 (p. 141, ¶3).  Hence, the placental ASCs used for Applicant’s alleged unexpected results (i.e. PLX-R18 cells) comprises mainly fetal placental ASCs.
Applicant asserts that the claimed cell dosages are surprising results because they are unexpectedly low.
To overcome an obviousness rejection by secondary consideration of allegations of unexpected results, several issues are analyzed as set forth in MPEP 716:
prima facie obviousness in making a final determination of the obviousness of the claimed invention.  As set forth in the rejection above, Or teaches successful treatment of adult patients with incomplete engraftment of a hematopoietic stem cell transplant by intramuscular administration of 6 x 108 placental ASCs split into two injections.  Gaberman demonstrates that placental ASC compositions comprising a higher percentage of fetal (as opposed to maternal) cells, called PLX-RAD cells, were much better at reconstituting the hematopoietic system in subjects with damaged hematopoietic systems than the prior art compositions called PLX cells which mainly comprised maternal placental cells.  Hence, being able to reconstitute the hematopoietic system in subjects with damaged hematopoietic systems with a lower dosage of cells when the cells comprise a high proportion of fetal ASCs than the dosage of cells required when the cells comprise mainly maternal cells is prima facie obvious and not unexpected.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  Independent claim 1 is drawn to treating incomplete engraftment of a hematopoietic stem cell transplant in a subject in need thereof by administration of ASCs wherein the ASCs can be derived from adipose tissue or placenta encompassing placental ASC compositions comprising any amount of fetal or maternal cells including compositions comprising mainly maternal cells and compositions comprising mainly fetal cells and encompassing adipose ASC compositions derived from any adipose tissue including omental/visceral, mammary, gonadal, or other adipose tissue sites (specification, p. 18, ¶4). The original disclosure does not provide any data or working 6 cells/mouse (Examples 2 and 3) or 1 x 106 cells/mouse (Examples 4 and 5) were administered in each of two injections which corresponds to administering 1 x 1010 cells (2 x 106 cells/mouse x (mouse/30 g (nominal weight of adult mouse)) x (1000 g/kg) x 2 injections x 75 kg (nominal adult human weight) = 1 x 1010 cells) or 5 x 109 cells (1 x 106 cells/mouse x (mouse/30 g (nominal weight of adult mouse)) x (1000 g/kg) x 2 injections x 75 kg (nominal adult human weight) = 5 x 109 cells) to adult humans, respectively.  Hence, the dosages of cells administered in Examples 2-5 correspond to administering 5 x 109 or 1 x 1010 cells to an adult human subject wherein the compositions comprise mainly fetal placental ASCs.  These dosages are 10 or 20 times higher than the highest dose recited in independent claim 1 (5 x 108 cells); hence, there is no disclosure of the unexpected result in the original disclosure and Exhibit 1 is the sole showing of Applicant’s alleged unexpected result.
As described above, in Exhibit 1 administration of 1.5 x 108 to 6 x 108 predominantly fetal placental ASCs treats incomplete HCT engraftment; however, the claims encompass cell dosages 15 fold lower than used in the Exhibit (1 x 107 cells is the lower limit in claim 1) and the claims encompass ASC compositions comprising any amount of placental fetal or maternal cells or adipose-derived ASCs.
7 cells to treat incomplete HCT engraftment as claimed is not demonstrated by Exhibit 1 in which 1500% of the claimed lower limit is the lowest dosage tested).  Hence, the alleged unexpected results are not commensurate in scope with the claims because only results from placental ASCs mainly comprising fetal cells at dosages ≥1500% of the lower limit have been shown to treat incomplete HCT engraftment.  None of the dependent claims limit the compositions to a scope which is commensurate in scope with the alleged unexpected results.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the unexpected result must be compared to the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the method taught by Edinger; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  As set forth in the rejection above, Gaberman demonstrates that placental ASC compositions comprising a higher percentage of fetal (as opposed to maternal) cells, called PLX-RAD cells, were much better at reconstituting the hematopoietic system in subjects with damaged hematopoietic systems than the prior art compositions called PLX cells which mainly comprise maternal placental cells.  Hence, being able to reconstitute the hematopoietic system in subjects with damaged hematopoietic systems with a lower dosage of cells 
Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651